Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant's amendments, filed March 8, 2021 are respectfully acknowledged and have been fully considered. 
Claims 1-9, 11-14, 16, and 18 are amended. Claims 6 and 15 are cancelled.
Claims 1-19 are pending.
Claim Rejections - 35 USC § 101
2.	Applicant’s amendments to Claim 1 as well as Applicant’s arguments addressing 35 U.S.C. § 101 issues are respectfully acknowledged, and the corresponding 35 U.S.C. § 101 rejections of Claim 1 and of Claims 2-19 due to dependency on Claim 1 are withdrawn.
Claim Rejections - 35 USC § 112
The amendments to Claim 9 addressing 35 U.S.C. 112(b) issues are respectfully acknowledged, and the corresponding 35 U.S.C. 112(b) rejection of Claim 9 is withdrawn.
Response to Arguments
4.	In view of the Applicant’s amendments and remarks, filed March 8, 2021, the rejection of independent claim 1 is withdrawn. The rejections of claims 2-19 are withdrawn based upon their dependence on their allowable base claims.

Allowable Subject Matter
5. 	After an examination of the present application, in view of the amendments and remarks filed March 8, 2021, and based on an updated, thorough search of the prior art of record, Claims 1-19 are found to be in condition for allowance.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Reisner-Kollmann (20150062120 A1) and Herley (20060072818 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "a computer processor generating a planar polygon mesh from at least an image of the physical environment; the computer processor extracting a boundary polygon from the planar polygon mesh; the computer processor generating a convex hull for the boundary polygon; and the computer processor generating a minimal area oriented boundary polygon (MAOBP) from the convex hull, the minimal area oriented boundary polygon (MAOBP) comprising a polygon that contains the convex hull and the boundary polygon" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624